                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


MID-STATE AUTOMOTIVE, INC., et al.,

                            Plaintiffs,

v.                                                CIVIL ACTION NO. 2:19-cv-00407

HARCO NATIONAL INSURANCE CO.,

                            Defendant.



                                          ORDER


       Plaintiffs Mid-State Automotive, Inc., Rodney LeRose II, Jonathan LeRose, Mid-

State Properties, LLC, and Mid-State Ford, LLC (collectively, “Plaintiffs”) bring this action

against   their   insurance company,      Defendant     Harco    National   Insurance Co.

(“Defendant”), and allege breach-of-contract and bad-faith claims stemming from a fire

loss at their car dealership that occurred on June 9, 2017. (ECF No. 1.) Before this

Court is Defendant’s motion for protective order to limit the scope of its Federal Rule of

Civil Procedure 30(b)(6) deposition. (ECF No. 50.) For the reasons explained more

fully herein, Defendant’s motion is GRANTED IN PART and DENIED IN PART.

       A. Topics 1–4 and Requests 1, 2, & 4

       These deposition topics and the corresponding document requests deal with IAT

Insurance Group’s (“IAT”) use of the services of three companies—Unified Investigations

and Sciences, Inc., VeriClaim, Inc., and Sedgwick—to investigate fire loss claims on behalf

of IAT’s companies over the past ten years. (ECF No. 51-1 at 3–4, 6.) Defendant argues

that the topics and requests are overbroad because they seek information about non-party

insurance companies, they seek information from as far back as 2009 when the fire loss
at issue occurred in 2017, and they are not limited geographically to West Virginia. (ECF

No. 51 at 6–9.) Plaintiffs respond that the requested information is relevant to their bad-

faith claims and argue that the information is known to Defendant and is accessible

through computerized search tools. (ECF No. 53 at 3–7.)

        The topics and requests sweep far too broadly. First and foremost, Plaintiffs have

not named IAT—or any of its affiliated companies aside from Defendant—as parties to

this action, nor have they alleged that Defendant’s actions were in any way directed by

IAT. (See ECF No. 1.) Moreover, Plaintiffs have not explained how the conduct of IAT

or any of its affiliated companies aside from Defendant bears on Defendant’s alleged

failure to properly pay Plaintiffs’ claims under the insurance policy issued by Defendant.

(See id.; ECF No. 53 at 3–7.) Plaintiffs are entitled to the requested information insofar

as it relates to Defendant, but discovery about the other entities appears is not relevant to

Plaintiffs’ claims.

        The topics and requests at issue should be further narrowed to claims for fire loss

under a Commercial – Special Form insurance policy, which is the type of policy under

which Plaintiffs’ claims arise. (See ECF No. 1 at 3.) At this time, the undersigned also

finds it appropriate to limit the topics and requests geographically to West Virginia, where

Plaintiffs’ fire loss occurred. (See id.)

        Finally, the ten-year time period in the topics and requests is significantly longer

than necessary for a fire loss that occurred on June 9, 2017. The undersigned finds it

appropriate for Defendant to provide the requested information dating back to June 9,

2015.

        In sum, with respect to Topics 1–4 and Requests 1, 2, and 4, Defendant’s motion

for protective order is GRANTED IN PART and DENIED IN PART as set forth above.

                                             2
       B. Topic 10

       This topic proposes questioning about “[t]he number of loss of business income

and increased expenses claims made by [Defendant’s] insureds in the State of West

Virginia over the past five (5) years and whether any of those claims were paid in whole

or in part.”   (ECF No. 51-1 at 5.)     Defendant argues that the topic seeks irrelevant

information and would require Defendant to reveal its policyholders’ information. (ECF

No. 51 at 9.) Plaintiffs respond that they do not seek details about other policyholders or

their claims, but rather information about the number of claims and whether the claims

were paid. (ECF No. 53 at 7–8.) Plaintiffs assert that this information is relevant to

their bad-faith claims. (Id. at 8.)

       Plaintiffs are entitled to the requested information because it would allow them to

determine whether Defendant paid the exact types of claims that Plaintiffs allege were

denied in this case. (See ECF No. 1 at 4, 13.) Further, the topic, as written, plainly does

not ask for details about Defendant’s policyholders, and there appears little chance that

the policyholders’ identifying information could be revealed unless Defendant chose to

reveal it. Defendant’s motion for protective order is DENIED as to Topic 10.

       C. Topic 12 and Requests 6, 9, & 10

       This topic and the related requests seek information about the policies and

procedures Defendant uses to investigate fire loss claims under a Commercial – Special

Form insurance policy.       (ECF No. 51-1 at 5, 7.)       As to Topic 12, which requests

information about Defendant’s policies and procedures “in the past five (5) years” (id. at

5), Defendant argues that the five-year period is overbroad. (ECF No. 51 at 10.) Indeed,

only those policies and procedures applicable to Defendant’s investigation of Plaintiffs’

fire loss claim—i.e., the policies and procedures in place at the time of the fire loss on June

                                              3
9, 2017—are relevant to Plaintiffs’ claims here. Previously existing policies that were not

in place at that time have no bearing on whether Defendant acted in bad faith when

handling Plaintiffs’ claims. However, any material, substantive changes to Defendant’s

policies and procedures that have occurred since June 9, 2017, are an appropriate subject

of discovery. In other words, Plaintiffs are entitled to the requested information dating

back to June 9, 2017.

       With respect to Request 6, which requests “[c]opies of any and all written

directives, memos, procedures, etc. which were followed by any of the individuals

involved in the handling of Plaintiffs’ claim” (ECF No. 51-1 at 7), Defendant argues that it

“cannot reasonably ascertain what ‘etc.’ refers to.” (ECF No. 51 at 10.) Defendant’s

contention is without merit. The request is not at all vague when viewed in context.

Plaintiffs clearly seek written manifestations of the policies and procedures Defendant

followed in handling Plaintiffs’ insurance claims.     Defendant’s argument causes the

undersigned to question whether the parties complied with the meet-and-confer

obligation laid out in Local Rule of Civil Procedure 37.1(b) prior to Defendant filing its

motion; it seems as though Defendant simply could have asked Plaintiffs “what ‘etc.’

refers to” without needing this Court’s guidance.

       Relatedly, as to Requests 9 and 10, which request copies of Defendant’s

Commercial – Special Form claims investigation policies and procedures dating back to

January 1, 2014 (ECF No. 51-1 at 7), Defendant argues that the requests should be limited

to fire loss claims in West Virginia. (ECF No. 51 at 10.) This limitation is reasonable, as

other policies and procedures have little to no relevance to Plaintiffs’ claims.        But

Defendant also argues that it would have “to review every claim file and every internal

memorandum or correspondence generated within the last five years.” (Id.) Although

                                             4
Request 9 is broad enough to potentially encompass a review of emails between co-

workers, when viewed in context, it is clear that Plaintiffs seek the policies and procedures

Defendant sanctioned and used to investigate claims, regardless of whether those policies

and procedures were recorded in a claims manual or in an interoffice memo. Put simply,

Plaintiffs want to know how Defendant investigates claims, and they are entitled to that

information insofar as it relates to the investigation of fire loss claims in West Virginia.

       In sum, with respect to Topic 12 and Requests 6, 9, and 10, Defendant’s motion for

protective order is GRANTED IN PART and DENIED IN PART as set forth above.

       D. Topic 14

       This topic requests certain information about Defendant’s financial condition over

the past ten years.     (ECF No. 51-1 at 5.)        Defendant argues that the requested

information is irrelevant and that “Plaintiffs have made no effort to tailor the request to

this case.” (ECF No. 51 at 11.) Plaintiffs respond that information about Defendant’s

financial condition is relevant to their request for punitive damages. (ECF No. 53 at 9.)

Indeed, “[i]n a West Virginia punitive damage action, the plaintiff is entitled to admit

evidence of the defendant’s financial condition.” Perrine v. E.I. du Pont de Nemours &

Co., 694 S.E.2d 815, 919 (W. Va. 2010) (Ketchum, J., concurring in part and dissenting in

part). Therefore, the requested information about Defendant’s financial condition is

relevant and discoverable. However, the pertinent consideration in awarding punitive

damages is the defendant’s financial condition at the time of the trial—or at most, at the

time of the alleged injury. See Kessell v. Leavitt, 511 S.E.2d 720, 818–19 (W. Va. 1998).

It is thus appropriate to limit this topic to Defendant’s financial condition dating back to

June 9, 2017. Defendant’s motion for protective order is GRANTED IN PART and

DENIED IN PART as to Topic 14.

                                              5
       E. Request 11

       This request seeks information relating to Defendant’s employee performance

incentives dating back to 2014. (ECF No. 51-1 at 8.) Defendant argues that the request

improperly seeks information from non-party insurance companies and would “require

[Defendant’s] corporate designee to familiarize himself or herself with every personnel

file for every employee for the entire company.” (ECF No. 51 at 11.) Plaintiffs respond

that “documents reflecting [Defendant’s] incentive structure” are “relevant to

determining whether [Defendant] has implemented improper standards for claims

handling.” (ECF No. 53 at 9–10.)

       To the extent this request seeks information about the performance incentives for

employees who work for companies other than Defendant, that information is plainly not

relevant to Plaintiffs’ claims. Further, Plaintiffs have not provided any factual basis to

suggest that Defendant’s employee bonus structure contributed to the manner in which

Defendant handled Plaintiffs’ fire loss claims or is otherwise relevant.         Therefore,

Plaintiffs are not entitled to the requested information.         Defendant’s motion for

protective order is GRANTED as to Request 11.

       F. Location of Deposition

       Defendant requests that its Rule 30(b)(6) deposition be conducted in Georgia,

which it asserts is the “home base” of its Rule 30(b)(6) designee. (ECF No. 53 at 12–13.)

Plaintiffs respond that the deposition should take place in West Virginia because it “is the

location where the underlying policy was sold, where [Defendant] regularly conducts

business, and where many of the attorneys and witnesses reside.” (ECF No. 53 at 11.)

However, the only pertinent witness is the deponent, who resides in Georgia.




                                             6
       The “governing presumption” is that a non-resident corporation’s Rule 30(b)(6)

designee “should be deposed at the corporation’s principal place of business.” In re

Outsidewall Tire Litig., 267 F.R.D. 466, 472 (E.D. Va. 2010).         This presumption “is

overcome where the record presents unique or distinctive circumstances demonstrating

either (i) that taking the depositions at the corporation’s principal place of business would

be unduly burdensome, or (ii) that, by virtue of the corporation’s regular course of activity

in the alternative location, the burden of requiring the officer or managing agent to be

deposed there is minimal and the savings to the deposing party are substantial.” Id.

Here, Defendant’s principal place of business appears to be Illinois, which neither

Plaintiffs nor Defendant suggests as a location for the Rule 30(b)(6) deposition.

Accordingly, the presumption that the deposition will take place there is likely overcome.

       Of the choice between Georgia and West Virginia, Georgia is the more appropriate

location because the Rule 30(b)(6) designee resides there.        The presumption that a

corporate deposition will take place at the corporation’s principal place of business is a

corollary of the more general rule that “the defendant will be examined at his residence

or place of business or employment.” Belk, Inc. v. Meyer Corp., No. 3:07-cv-168-DCK,

2009 WL 703704, at *5 (W.D.N.C. Mar. 16, 2009). And the proposed Rule 30(b)(6)

designee does not appear to have significant connections to West Virginia, such that travel

here for business purposes is frequent enough to render West Virginia a compelling

location for the deposition. See Outsidewall Tire Litig., 267 F.R.D. at 473 (“[T]he correct

inquiry is whether the deponent frequently travels to the forum district or the proposed

deposition situs.”). Further, only Plaintiffs’ counsel are located in West Virginia, and the

proposed location is convenient only for them, which is the opposite of the general rule

that “a party seeking discovery must go where the desired witnesses are normally located.”

                                             7
Belk, Inc., 2009 WL 703704, at *5 (quoting Farquhar v. Shelden, 116 F.R.D. 70, 72 (E.D.

Mich. 1987)); see id. (“[P]laintiffs normally cannot complain if they are required to take

discovery at great distances from the forum.” (quoting Farquhar, 116 F.R.D. at 72)).

       As such, Defendant’s motion for protective order is GRANTED with respect to the

location of the Rule 30(b)(6) deposition.

       G. Alternative Requests for Relief

       Because the undersigned denies Defendant’s motion in part as set forth herein, it

is appropriate to address Defendant’s alternative requests for relief. First, Defendant

requests that Plaintiffs be required to bear the costs associated with Defendant’s

preparation of its Rule 30(b)(6) designee because Plaintiffs “made no attempt to tailor or

narrow the grossly overbroad requests for testimony and documents.” (ECF No. 51 at

13–14.) This Order significantly limits the scope of those requests, such that the required

preparation is not unduly burdensome to Defendant. Accordingly, Defendant’s request

for cost-shifting is DENIED.

       Defendant also requests that the undersigned “stay the deposition . . . on any topic

that is not related to the parties’ contractual dispute until the Court issues a ruling on

[Defendant’s] Motion to Compel Appraisal.” (ECF No. 51 at 13.) Defendant argues that

the discovery related to Plaintiffs’ bad-faith claims—i.e., the discovery that is the subject

of Defendant’s motion for protective order—“threatens to subsume the core issue in this

case.” (Id. at 14.) But the bad-faith claims remain at issue in this case, and the motion

to compel appraisal remains pending before this Court. Therefore, Plaintiffs are entitled

to seek discovery related to those claims at this time. Defendant’s request to stay the

deposition is DENIED.




                                             8
      In conclusion, for the foregoing reasons, Defendant’s motion for protective order

(ECF No. 50) is GRANTED IN PART and DENIED IN PART as set forth herein.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                       ENTER:        January 2, 2020




                                          9
